Citation Nr: 1133297	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-33 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbosacral spine, on a direct basis and as secondary to a service-connected disability.

2.  Entitlement to service connection for osteoarthritis of the knees, on a direct basis and as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to September 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the St. Paul RO.]  This case was previously before the Board in August 2010, when it was remanded for additional development and readjudication.  


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbosacral spine was not shown during the Veteran's active duty, was not diagnosed until at least several years after service, and has not been shown to have developed as a result of an established event, injury, or disease during service or as a result of any service-connected disability.

2.  Osteoarthritis of the knees was not shown during the Veteran's active duty, was not diagnosed until many years after such service, and has not been shown to have developed as a result of an established event, injury, or disease during service or as a result of any service-connected disability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbosacral spine was not incurred in or aggravated by service; cannot be presumed to have been incurred in service; and is not shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  Osteoarthritis of the knees was not incurred in or aggravated by service; cannot be presumed to have been incurred in service; and is not shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A December 2010 letter informed the Veteran of its duty to assist him in substantiating the service connection claims adjudicated herein under the VCAA, the effect of this duty upon his claims, and of how disability ratings and effective dates are assigned.  The timing defect of this correspondence was cured by the RO's subsequent readjudications of the claims on appeal and issuance of supplemental statements of the case in April 2011 and May 2011.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained a VA examination in April 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 2011 VA examination obtained in this case is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  
Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, based upon the facts in this case, the regulatory change does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Here, the Veteran seeks service connection for degenerative joint disease of his lumbosacral spine that he claims had its onset during service as a result an injury.  He also maintains that his bilateral knee osteoarthritis had its onset during military service.  In the alternative, the Veteran has asserted that these claimed disabilities are secondary to his service-connected left ankle disability.  As a result, the Board will analyze the claims on both direct and secondary service connection bases.  

Service treatment records (STRs) show that, in May 1973, the Veteran injured his back while trying to lift a dresser.  Examination revealed mild paraspinous spasms and lower lumbar tenderness diagnosed as acute low back strain.  There are no subsequently dated medical records on file reflecting further complaints, evaluation or treatment.  These records also show he did not indicate any specific knee injuries during service, and none are documented.  At service separation in September 1976, given the opportunity to identify any additional history or symptoms associated with the in-service injury, the Veteran specifically denied recurrent back pain.  Further, clinical evaluation of the Veteran's spine and lower extremities was within normal limits with no pertinent abnormalities noted.  

There is no evidence of lumbar disc/joint disease or osteoarthritis of either knee having manifested to a compensable degree within one year of separation from active service.  In fact, post-service treatment records are devoid of any reference to a back disorder until a July 1982 private treatment report, which shows the Veteran was seen for complaints of low back pain radiating into the left leg after lifting a 50 to 80 pound object.  At that time he gave a history of an in-service back injury 10 years prior.  He was treated with Valium for several days with subsequent resolution of symptoms and no problems since that time.  X-rays showed some minimal narrowing of the L4-5 disc space.  The examiner diagnosed sciatica, but did not otherwise indicate that any findings first began during military service, or within a year thereafter.  

When examined by VA in July 1989, the Veteran again related his history of back problems due to an in-service injury in 1973 and a history of treatment in 1978 for sciatica.  An X-ray of his lumbar spine showed marked degenerative joint disease.  The Veteran also gave a history of right knee injury in 1968 when a German Shepherd ran into the side of his knee.  Although he has had problems with swelling and pain since, he never sought medical attention.  On examination, he had full range of motion of both knees without pain.  An X-ray of the right knee was within normal limits.  The clinical impression was chronic low back pain.  Again the examiner failed to specifically relate the Veteran's complaints or findings to military service.  The examiner also did not provide a diagnosis involving either knee.

The earliest diagnosis of a bilateral knee disability of record is a January 2002 radiological report, which shows mild joint space narrowing of the medial compartment bilaterally, a small osteophyte of the posterior aspect of the right patella, and subchondral cysts in the lateral tibial plateau on the right side.  The examiner did not otherwise indicate that these findings first began during military service, or within a year thereafter.  

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against both claims.  As detailed above, the lumbar disc disease first documented in 1982, nearly 6 years after his separation from service, was not manifested prior that date.  Other evidence of record contains a clinical reference to symptoms in 1978, two years after his service separation.  Yet, even that date leaves a significant gap between service and the initial complaints.  With regard to the Veteran's knees, osteoarthritis noted in the 2002 radiology report did not occur until almost three decades after his active duty.  The Board acknowledges that the 1989 VA examination report indicates that the Veteran complained of right knee pain.  However, there was no objective clinical evidence of a disability involving either knee.  

The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology, and the Veteran contends that he has suffered from residuals of a back and knee injuries since service.  However, in this case, it appears that, for at least several years after service, he did not complain of, or receive treatment for, any symptoms referable to his back or knees, including as residual of claimed in-service injuries.  That is to say, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  

While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Also of record is a medical opinion dated in December 2004 from the Veteran's VA medical provider, who noted that it was at least as likely as not that the Veteran's history of service-connected left ankle pain could be causing problems with the stability of his walk and gait, which in turn could contribute and aggravate his back pain.  

At best, the VA examiner does little more than indicate the possibility that the Veteran's back disability is related to his service-connected left ankle disability.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for an assessment.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (physician's opinion that service experience "could have" precipitated disability found too speculative); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that veteran "may" have had pertinent symptoms also implied "may or may not" and was deemed speculative).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  

During VA examination in April 2005, the examiner noted review of the claims file, but found no documentation of an abnormal gait on any examination.  On observation, the Veteran's gait was best described as "waddling" with exaggerated weight shifting from side to side.  However, he did not seem to favor either side.  The diagnoses were osteoarthritis of the left and right knees involving the patellofemoral and medial compartments; osteoarthritis/degenerative disc disease at L4-5 and L5-S1; and osteoarthritis of the left ankle.  The examiner concluded that he could not attribute the lumbar spine and bilateral knee disabilities to the left ankle injury, without resorting to mere speculation, in the absence of a gait abnormality favoring the left leg.  

In April 2011, the Veteran underwent additional VA examination to determine the nature and extent of any back and bilateral knee disorders and to obtain an opinion as to their etiology.  The Veteran reported the onset of back pain since 1973 that had gradually worsened and that he later reinjured it back in 1978 while chopping wood.  He also gave a history of a right knee injury after being "knocked over by a dog in the late 1960s while on active duty.  However, he did not seek treatment for "fear of losing his command of his company in basic training."  Both knees have been problematic since the original injury.  The examiner reviewed the claims file in its entirety and took a detailed history of the Veteran's service, including his positive history of back injury and also noting the absence of documentation of knee injuries or trauma.  Following review the record and an examination of the Veteran, the clinical impression was degenerative disc/joint disease of the lumbosacral spine with loss of range of motion and degenerative joint disease of both knees with some loss of motion.  

The examiner opined that, considering that the Veteran's physical examination on release from active duty was quiet for any back pathology and the documentation in STRs with regards to the lower back injury revealed an impression of low back strain that appeared to be an acute and transitory condition, one is led to believe that the lower back was not problematic at the time of service discharge.  The examiner added that, because he was also unable to find any documentation of chronic or long-term gait disturbance as a result of the service-connected left ankle disability, it was less likely as not that the Veteran's current low back condition was causally, or etiologically related to, or aggravated by service or the service-connected chronic left ankle disability.  

With regard to the diagnosed osteoarthritis of the Veteran's knees, the examiner similarly concluded that the physical examination on release from active duty was quiet for left of right knee pathology, and, because there was no documentation in the STRs consistent with left or right knee injuries, the current bilateral knee disabilities had no causal or etiological relationship to the service.  Also because there was no documentation of chronic or long-term gait disturbance as a result of the service-connected left ankle disability, it was less likely as not that the Veteran's current bilateral knee conditions were causally, or etiologically related to, or aggravated by service or by the service-connected chronic left ankle disability.  

This VA opinion is considered highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical and other history, aside from the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's current back disability and its relationship to military service and/or service-connected disability.  Therefore, after weighing all the evidence, the Board finds greater probative value in the 2011 VA examiner's conclusions, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  For the reasons discussed above, the December 2004 VA medical opinion, while not discounted entirely, is entitled to less weight in the face of the remaining evidentiary record.

Consequently, the Board is unable to attribute the post-service development of the current lumbar spine and bilateral knee disabilities to the Veteran's service.  In this case, the single competent medical opinion in the record found that there was no medical basis for holding that the lumbar disc/joint disease and osteoarthritis of the knees, were incurred in service.  Furthermore, to the extent that the Veteran is seeking service connection for these disabilities on a secondary basis, none of the competent medical evidence of record indicates that the Veteran's service-connected left ankle disability played a role in their development or worsening.  The 2011 VA examination report provides a negative opinion, consistent with the Veteran's medical history.  Thus, there is no medical basis for holding that the disorders are related.  This also refutes any grant of service connection on the basis of the judicial precedent in Allen, which would be permitted if any service-connected disability aggravated nonservice-connected disability, a relationship which must be shown by medical evidence.  

In reaching the above conclusion, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or the supportive statements from family members, who provided first-hand accounts of his claimed in-service knee injury.  As to the assertions that his claimed back and knee disabilities had their onset during service, the Board acknowledges that he is competent to give evidence about what he sees and feels.  For example, he is competent to report acute injury and/or pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the Board finds that the Veteran's accounts of chronic back and knee symptoms since in-service injuries are not credible because such accounts are inconsistent with STRs, in which absolutely no knee symptoms are documented and he specifically denied recurrent back pain at the time of his discharge from service.  The Veteran's accounts are also inconsistent with years of medical treatment records in which there is no indication of a current lumbar spine disability prior to the 1982 private treatment record or of a current knee disorder prior to the 2002 VA radiology report.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).

In this regard, the Board notes that neither the Veteran nor is family members are medical professionals.  Therefore, their beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding a relationship between his claimed back and knee disabilities and service are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the absence of objective findings of chronic back or knee symptomatology in the STRs or the post-service medical records until years after discharge and by the 2011 VA examiner who discussed the Veteran's symptoms, complaints, and manifestations.  See Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against the claims for service connection for degenerative joint disease of the lumbosacral spine and for osteoarthritis of the knees, on both direct and secondary bases, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for degenerative joint disease of the lumbosacral spine, on a direct basis and as secondary to a service-connected disability, is denied.

Service connection for osteoarthritis of the knees, on a direct basis and as secondary to a service-connected disability, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


